463 F.2d 1096
Howard Mark SANDLER, Appellant,v.Curtis W. TARR, National Director of Selective Service, etal., Appellees.
No. 71-2158.
United States Court of Appeals,
Fourth Circuit.
Argued April 14, 1972.Decided May 25, 1972.

Appeal from the United States District Court for the District of Maryland at Baltimore; Edward S. Northrop, Chief Judge.
H. Thomas Howell, Baltimore, Md.  (Semmes, Bowen & Semmes, Baltimore, Md., on brief), for appellant.
Robert E. Kopp, Atty., Dept. of Justice (L. Patrick Gray, III, Asst. Atty. Gen., Morton Hollander, Atty., Dept. of Justice, and George Beall, U. S. Atty., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, BOREMAN, Senior Circuit Judge, and RUSSELL, Circuit Judge.
PER CURIAM:


1
This is an appeal from a denial of preinduction relief by a registrant, who was refused by his Selective Service Board a Class III-A fatherhood classification pursuant to the terms of the exception incorporated in Selective Service Regulation 1622.30(a), 32 C.F.R., sec. 1622.30 (a).1  While the registrant challenges the validity of the regulation, his primary claim is that, as a member of the class embraced in the action styled Gregory v. Hershey (D.C.Mich.1969) 311 F. Supp. 1, and entitled to the benefit of the injunction granted by the District Court in that case, he should have been reclassified in Class III-A by his Selective Service Board in accordance with the judgment entered by the District Court in that case and his induction orders cancelled, even though the injunction granted in that case was dissolved on appeal and the action itself was dismissed on jurisdictional grounds.  (6 Cir., 436 F.2d 513).  The District Court, in two well-reasoned opinions found the regulation valid and the claim based on the injunction granted in Gregory without merit, holding as did the Court in Pasquier v. Tarr (5th Cir. 1971) 444 F.2d 116, 117, that the judgment and injunction granted by the District Court in Gregory "collapsed, both for the parties and the members of the class, following its reversal by the United States Court of Appeals for the Sixth Circuit in Gregory v. Tarr, 6 Cir., 1971, 436 F.2d 513."


2
We affirm on the opinions of the District Court, 345 F. Supp. 612.


3
Affirmed.



1
 Sec. 1622.30 Class III-A: Registrant with a child or children; and registrant deferred by reason of extreme hardship to defendants
(a) In Class III-A shall be placed any registrant whose induction into the armed forces would result in extreme hardship (1) to his wife, divorced wife, child, parent, grandparent, brother, or sister who is dependent upon him for support, or (2) to a person under 18 years of age or a person of any age who is physically or mentally handicapped whose support the registrant has assumed in good faith: Provided, That a person shall be considered to be a dependent of a registrant under this paragraph only when such person is either a citizen of the United States or lives in the United States, its Territories, or possessions.